Opinion Try

QeeeNe, J.
J. H. Bonney submitted bis account to “ tbe board of Commissioners of tbe county of Yan Burén,’’ for services rendered as sheriff and clerk of tbe district court, of that county in criminal cases, in which nolle prosequi were entered, and in which indictments were quashed or demurrers to them were sustained. The items in the account were admitted to be correct, but the board of commissioners decided that the county was not legally liable for the services, and therefore refused to audit and allow the claim. TJpon an agreed case in the district court this decision was affirmed.
It is contended that the court erred', in thus deciding that the counts'- is not liable for costs of the prosecution, in cases disposed of by nolle prosequi; by motion to quash, or by demurrer to indictments. The various enactments against adjudging costs against counties in criminal proceedings apply exclusively to cases of acquittal. Rev. Stat. p. 214, provides that “the county commissioners may allow the sheriff, and clerk of the district court, any sum not exceeding thirty dollars per annum, for services in criminal cases where the party is acquitted.” In the United States v. Switzer, Morris 302, it was decided that the entering of a nolle prosequi is not an acquittal; and that a judgment in such case may be rendered against the county for costs. As none of the services in the case at bar, appear to have been rendered in acquittal cases we consider the county liable for them. Ye cannot feel justified in extending to the statute a construction broader than its letter imports; nor can we believe it to have been the intention of the legislature to deprive county of-*231fleers, of just and adequate compensation for services required of them by law, when no such intention is explicitly set forth in the statute.
A. Hall, for plaintiff in error.
II. M. Shelby, for defendant.
Judgment reversed.